Dorsey, J.,
delivered the opinion of this court.
It is a general and well settled principle, as well at law as in equity, that no person under the age of twenty-one years, is com*469petent to make a contract, binding upon him, unless it be for “necessaries.” Until his arrival at that age, the law presumes his incompetency to protect his interests, and manage his own concerns; and therefore casts around him its protection and guardianship, as to all his contracts. No executory contract, by him, bona fide, entered into, during his minority — unless confirmed by him after arriving at years of maturity — can be decreed to be specifically performed, by a court of equity; or enforced, in a court of law. Nor, in the absence of such confirmation, when pursuing his legal rights, in contravention of such contract, can he be restrained from so doing, by a court of equity interposing a prohibition, by way of injunction. Such an interference, to restrain the violation of a contract, is only warranted, where the contract is susceptible of enforcement in a court of law; or in a court of equity. In the case before us, neither the contract, as disclosed by the bill, or as shewn by the bill and the answer of Brawner and wife, when opposed, as it is, by the defence of infancy, can be of any avail to the complainants, either at law or in equity. It would thence seem to follow, that the injunction, which has issued, ought to be dissolved; and that the bill should be dismissed: no equity appearing, to entitle the complainants to the relief they have sought. But it is insisted, that although the right to a specific performance cannot be established, nor a continuance of the injunction be granted, as ancillary thereto, yet, that the injunction to stay proceedings at law, ought to be continued, until the purchase money paid for the land has been repaid by Brawner and wife. In support of such a position, no sufficient authority has been referred to: and it is believed that none can be found. It would be at war with the whole theory of the law, as respects the invalidity of contracts by infants. The law imputes to an infant, an incapacity to assume responsibilities, or incur debts, unless it be for necessaries; and denies to him a legal capacity to borrow money, because he is incompetent to make of it, an advantageous or judicious application. But establish the doctrine now contended for, and what is the necessary result? Why, that the whole policy of the law, as to infantile incompetency to sell, waste, and dispose of their property and estates, is frustrated and anni*470Mated: the alleged guardianship and protection thrown around them by the law, is a mere mockery, existing but in name. An infant may sell his patrimonial estate; prodigally waste the purchase money, in extravagance, gambling, and dissipation; and if, when arrived at years of maturity and discretion, he dis-affirm the contract, and sues at law for the recovery of his property, a court of equity will, by injunction, arrest the arm of the law, and say to him, before you shall further assert your claim to your estate, you must repay to the purchaser all the money you have received from him. And, upon the same principle, an infant who borrows money, and mortgages his estate to secure its repayment, and after arriving at full age, and disaffirming his act, seeks at law the reclamation of his property, in chancery he will be enjoined fiom all other further proceedings at law, in the assertion of his rights. And if there be reason, consistency or justice in the proceedings of a court of equity, whenever he, who when in infancy has contracted a debt, and being sued for it at law, sets up infancy as a defence to the action, a court of equity should interpose by way of injunction, and prohibit his thus defending himself, until he has restored to his creditor, that which he received as the consideration of his indebtedness. Under such a system of equity jurisprudence as this, the only difference between an adult, and an infant mortgagor, seeking a redemption of their property, is this, the former goes into chancery, voluntarily, as a complainant; the latter is dragged in, compulsorily, as a defendant. When there, the protection and relief extended to each, is substantially the same. To such a repudiation of all material discrimination, between the contracts of infants and adults, this court is not prepared to subscribe.
In reviewing the decisions upon the subject, Justice Story appears to have arrived at correct results. In page 26, section 42, of Story on Contracts, he states, that “the true rule seems to be, that when articles are furnished to the infant, which do not come within the definition of ‘ necessaries,’ and which are consumed or parted with; or when money is lent, which is expended by the infant; that the other party has no remedy to recover an equivalent for the goods, or the money: *471the specific consideration given by him, being parted with, or not being capable of return. But wherever that specific consideration, whatever it be, exists, and remains in the hands of the infant at the time of his disaffirmance of the contract, and is capable of return, the infant is bound to give it up; and he is treated as a trustee of the other party, if the contract be made originally in good faith. The ground of such a distinction is, that in the first case, the goods or money cannot be returned; and to make the infant liable therefor, in damages, merely because they had been used by him, would be to deprive him of his privilege of affirming, or avoiding, his contract.” And in page 27, section 43, of the same book, it is stated, that “every person deals with an infant at arms length, at his own risk, and with a party for whom the law has a j ealous watchfulness. ’ ’ But. although an adult cannot enforce an executory contract, upon which, he has advanced the consideration, nor recover it in an action of assumpsit, where the specific and identical consideration has been parted with by the infant; yet this rule operates in some measure reciprocally; for if the infant have already advanced money upon a contract, which is executory on the part of the adult, he cannot, disaffirm it, and sue the other party for the advance, whenever it was paid on a valuable consideration, which has been partially enjoined; and especially, if he had received the benefits of his contract.
The complainants, by the statements in their bill, having failed to shew themselves entitled to an injunction, or any equitable relief whatever; and the defectiveness of their bill being wholly unaided by the admissions in the answer of Brawner and wife, the court, below might, have granted the motion of the appellants to dissolve the injunction, and dismiss the bill filed by the appellees, without giving to them any serious cause of complaint.
That the answer of the co-defendant, Dyson, is no evidence against Braioner and wife, is so conclusively settled by repeated adjudications of this court, that it is unnecessary to refer to them in the decision of such a question. This court, therefore, might content itself with a simple reversal of the decision of the court below, and passing a decree dissolving the injunction, and *472dismissing the bill of complaint. But seeing from the answer, that if the case be remanded to the county court, the complainants may, by an amended bill, possibly, nay, probably, shew themselves entitled to an injunction against Brawner and wife, to stay their proceedings at law, during the life of William H. Brawner, this court will sign a decree reversing the decision of the county court, and dissolving the injunction; and remanding the case to the county court as a court of equity, that such further proceedings may be had therein, by way of amendment, or otherwise, as may be necessary to prepare the case for a final decree upon its merits.
JUDGMENT REVERSED AND CAUSE REMANDED.